                                                                                     Case 4:18-cv-07602-YGR Document 59 Filed 07/03/19 Page 1 of 2




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:        rnelson@sideman.com
                                                                               2 IAN K. BOYD (State Bar No. 191434)
                                                                                 E-Mail:        iboyd@sideman.com
                                                                               3 ANNA P. CHANG (State Bar No. 301468)
                                                                                 E-Mail:        achang@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP

                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:     (415) 392-1960
                                                                                 Facsimile:     (415) 392-0827
                                                                               7
                                                                                 Attorneys for Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                               8

                                                                               9                              UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                          NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                     OAKLAND DIVISION
                                                                              12

                                                                              13 CISCO SYSTEMS, INC., a California                Case No. 4:18-cv-07602 YGR
LAW OFFICES




                                                                                 corporation, et al.,
                                                                              14                                                  PLAINTIFFS’ AND DEFENDANTS
                                                                                                 Plaintiffs,                      ZAHID “DONNY” HASSAN SHEIKH
                                                                              15
                                                                                        v.                                        AND IT DEVICES ONLINE, INC.’S
                                                                              16                                                  JOINT STATEMENT RE JULY 8, 2019
                                                                                 ZAHID “DONNY” HASSAN SHEIKH, an                  CASE MANAGEMENT CONFERENCE
                                                                              17 individual, et al.,

                                                                              18                Defendants.                       Judge: Honorable Yvonne Gonzalez Rogers
                                                                              19
                                                                                 ADVANCED DIGITAL SOLUTIONS                       Date:         July 8, 2019
                                                                              20 INTERNATIONAL, INC., a California                Time:         2:00 p.m.
                                                                                 corporation,                                     Crtrm.:       Courtroom 1, 4th Floor
                                                                              21                                                                Ronald Dellums Federal Building
                                                                                                 Third-Party Plaintiff,                         1301 Clay Street
                                                                              22                                                                Oakland, CA
                                                                                        v.
                                                                              23
                                                                                 RAHI SYSTEMS, INC., a California
                                                                              24 corporation, et al.,

                                                                              25                Third-Party Defendants.
                                                                              26

                                                                              27

                                                                              28

                                                                                                                                                           Case No. 4:18-cv-07602 YGR
                                                                                                               JOINT STATEMENT RE JULY 8, 2019 CMC
                                                                                      Case 4:18-cv-07602-YGR Document 59 Filed 07/03/19 Page 2 of 2




                                                                               1          Pursuant to the Court’s June 14, 2019 order (Dkt. No. 53), Plaintiffs Cisco Systems, Inc.

                                                                               2 and Cisco Technology, Inc. (together, “Cisco”) and Defendants Zahid “Donny” Hassan Sheikh

                                                                               3 and IT Devices Online, Inc. (together, the “Sheikh Defendants”) hereby jointly submit the below

                                                                               4 statement regarding the July 8, 2019 case management conference:

                                                                               5          Cisco and the Sheikh Defendants agree to the proposed scheduling dates set forth by

                                                                               6 Third-Party Plaintiffs and Third-Party Defendants in Dkt. Nos. 57 and 58 and to taking the case

                                                                               7 management conference scheduled for July 8, 2019 off calendar.

                                                                               8

                                                                               9 DATED: July 3, 2019                     SIDEMAN & BANCROFT LLP
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                                         By:           /s/ Richard J. Nelson
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                                                Richard J. Nelson
                                                                              12                                                Attorneys for Cisco Systems, Inc.
                                                                                                                                and Cisco Technology, Inc.
                                                                              13
LAW OFFICES




                                                                                   DATED: July 3, 2019                   ROBINSON DI LANDO, APLC
                                                                              14
                                                                                                                         By:           /s/ Brad Stuckey
                                                                              15
                                                                                                                                Brad Stuckey
                                                                              16                                                Attorneys for Zahid “Donny” Hassan Sheikh
                                                                                                                                and IT Devices Online, Inc.
                                                                              17

                                                                              18

                                                                              19                                           ATTESTATION

                                                                              20          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of

                                                                              21 perjury that the concurrence in the filing of this document has been obtained from the signatory

                                                                              22 above.

                                                                              23 DATED: July 3, 2019                           SIDEMAN & BANCROFT LLP

                                                                              24                                               By:          /s/ Richard J. Nelson
                                                                                                                                     Richard J. Nelson
                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                      1                         Case No. 4:18-cv-07602 YGR
                                                                                                                 JOINT STATEMENT RE JULY 8, 2019 CMC
